--------------------------------------------------------------------------------

Exhibit 10.3




EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT (“Agreement”), originally dated as of June 1, 2009, and
amended effective as of the last date signed below, between Scott Flanders
(“Executive”) and PLAYBOY ENTERPRISES, INC., a Delaware corporation (“Employer”
or the “Company”), with an office at 680 North Lake Shore Drive, Chicago,
Illinois 60611.


RECITAL


Employer is primarily engaged in the business of multimedia
entertainment.  Employer desires to hire Executive, and Executive desires to be
employed by Employer on the terms and subject to the conditions set forth below.


In consideration of the premises and the mutual covenants hereinafter set forth,
the parties hereto hereby agree as follows:


1.
Employment of the Executive.  Employer hereby agrees to employ Executive and
Executive hereby agrees to be and remain in the employ of Employer, as the Chief
Executive Officer of Employer, upon the terms and conditions hereinafter set
forth.



2.
Employment Period.  The term  of Executive’s employment under this Agreement
(the “Employment Period”) shall commence July 1, 2009 (the “Commencement Date”)
and remain in effect for four years (the “Initial Term”) unless terminated as
permitted herein.  Thereafter, this Agreement shall automatically renew for
successive one year terms (each a “Renewal Term”) unless either party provides
written notice of termination at least one year prior to the end of the Initial
Term or Renewal Term, in which case, the Agreement will terminate at the end of
such Initial Term or Renewal Term.  The Initial Term and any Renewal Term(s)
shall collective be the “Term.”



3.
Duties and Responsibilities.



 
(a)
During the Employment Period, Executive (i) shall have the title of Chief
Executive Officer, (ii) shall devote his full business time and attention and
expend his best efforts, energies and skills on a full-time basis to the
business of the Company, and shall not engage in any other activity that would
materially interfere with the performance of his duties under this Agreement
(provided that Executive is permitted to serve on the board of directors of
eHealth, Inc. and IMAX Corporation – to the extent that doing so does not create
any conflict of interest with Executive’s obligations or duties under this
Agreement – or other organizations, subject to approval of the Company’s Board
of Directors (the “Board”), such approval not to be unreasonably withheld, or
engage in endeavors related to the community, his faith, personal finances and
effects and other



 
1

--------------------------------------------------------------------------------

 
Exhibit 10.3


charitable functions which do not materially interfere with the performance of
his duties hereunder) and (iii) shall perform such duties, and comply with all
reasonable directions and instructions of a majority of the Company’s Board.
 
 
(b)
Anything in paragraph 3.(a) above or this Agreement to the contrary
notwithstanding, nothing herein will be construed so as to prevent or limit the
Company’s good faith determination for bona fide business reasons to cease any
or all of its operations or to operate one or more of any such activities
through a joint venture, third party license or other arrangement with a third
party.



 
(c)
During the Employment Period, (i) Executive will report only to the Company’s
Board, (ii) Executive will be the Company’s most senior and highest ranking
executive, (iii) all other Company senior executives will report to Executive,
and (iv) the Chairman of the Board of the Company will not be an executive of
the Company.



4.
Compensation.

 
 
(a)
For all services rendered and required to be rendered by, covenants of and
restrictions in respect to, Executive under this Agreement, Employer shall pay
to Executive during and with respect to the Employment Period, and Executive
agrees to accept, annual base salary (“Base Salary”) computed at the following
rates:

 
 
(i)
July 1, 2009 through June 30, 2010:  $875,000;

 
 
(ii)
July 1, 2010 through June 30, 2011:  $900,000;

 
 
(iii)
July 1, 2011 through June 30, 2012:  $925,000;

 
 
(iv)
July 1, 2012 through June 30, 2013:  $950,000;

 
payable on a biweekly basis in accordance with the Employer’s standard payroll
practices.  Should the Term be extended beyond June 30, 2013, Company and
Executive will negotiate Base Salary for any such extension in good faith.  In
addition, for fiscal 2010 and each calendar year of the Term thereafter,
Executive will be eligible to participate in a Board approved incentive
compensation plan, with Executive being eligible to earn up to a maximum
potential of 100% of his Base Salary (with “Target” being 75% of such maximum
potential).
 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
 
(b)
Executive will be eligible for a one-time bonus based on Executive’s performance
from the Commencement Date through December 31, 2009.  Whether such bonus is
payable at all, and, if it is, the amount thereof (which will be a maximum of
100% of his Base Salary with Target being 75% of such maximum potential) will be
solely at the discretion of the Board and will be payable, if at all, on or
before January 31, 2010.

 
 
(c)
Upon commencement of Executive’s employment by the Company, Executive will
receive a one-time grant of nonqualified options to purchase 1,200,000 shares of
the Class B common stock of the Company.  This option will be subject to the
Company’s stock option plan and contain the terms and conditions determined by
the Company’s Compensation Committee.  Subject to paragraph 5.5 hereof, the
vesting period of such options will be four years in equal installments from the
date of grant.  The strike price of such options will be the closing price of
the Company’s Class B common stock at the close of business on the date set
forth in the grant by the Company’s Compensation Committee (which is expected to
be the Commencement Date).

 
 
(d)
Upon commencement of Executive’s employment by the Company, Executive will
receive a one-time grant of 150,000 restricted stock units of the Company’s
Class B common stock.  This grant will be subject to the Company’s stock option
plan and contain the terms and conditions determined by the Company’s
Compensation Committee.  Subject to paragraph 5.5 hereof, the vesting period of
such grant will be four years in equal installments from the date of the grant
(which is expected to be the Commencement Date).

 
 
(e)
Effective on the Commencement Date, Executive will be entitled to participate in
the Company’s health benefit plans, together with the Company’s Executive
vacation policy (under which he will be entitled to five weeks of paid vacation
annually), matching 401-K plan and similar plans in effect from time to
time.  Executive’s participation in the foregoing plans, perquisites and travel
and entertainment policy will be at the highest level and on terms no less
favorable than afforded to other senior executives of the Company commensurate
with Executive’s level.  Should any other executive of the Company receive a car
allowance or reimbursement for club membership dues, Executive will also be
entitled to such perquisites.

 
 
(f)
Subject to paragraph 6. hereof Company will reimburse Executive for all
reasonable business expenses and Executive will comply with Company’s travel and
entertainment policies in incurring and seeking reimbursement for such expenses.

 
 
3

--------------------------------------------------------------------------------

 
Exhibit 10.3


5.
Termination of Employment Period; Change of Control.



 
5.1
Employer may, at any time during the Employment Period by written notice to
Executive (the “Termination Notice”), terminate the Employment Period for
uncured “Cause” effective immediately.  The Termination Notice shall specify the
reason for termination.  In such an event, Executive’s sole remedy shall be to
collect all unpaid Base Salary and all unreimbursed expenses payable for all
periods through the effective date of termination and Executive shall not be
entitled to any compensation or other amount from the Company after the
effective date of termination.  For purposes hereof, “Cause” means a:

 
 
(a)
willful failure or refusal by Executive to substantially implement or follow
material lawful policies or directions of the Board after written notice from
Company;

 
 
(b)
willful commission by Executive of an act of moral turpitude that results in
material harm to the Company; or commission of or conviction for any felony or
any material misdemeanor involving theft, fraud or other dishonest action that
results in material harm to the Company;

 
 
(c)
material breach of this Employment Agreement that results in material harm to
the Company; or

 
 
(d)
material misrepresentation or material and willful non-disclosure by Executive
that results in material harm to the Company in connection with performance of
Executive’s duties.

 
Provided that in the event any such wrongful conduct is capable of being cured,
Executive will have 14 business days from his receipt of the Termination Notice
to cure such conduct to the reasonable satisfaction of Company.
 
 
5.2
The Company may terminate this Agreement at any time for any reason, by
delivering a written notice to Executive, effective 30 days after Executive
receives such notice in accordance with the terms hereof.  In such an event,
Executive’s sole remedy shall be:

 
 
(a)
to collect all unpaid Base Salary, accrued incentive compensation, accrued
vacation pay and all unreimbursed expenses payable for all periods through the
effective date of termination (which shall be paid in the next regularly
scheduled payroll date following termination of Executive's employment); plus

 
 
4

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
 
(b)
a severance payment in the amount of 12 months of Executive’s then Base Salary;
plus

 
 
(c)
a payout of 100% incentive compensation payable at Target under the incentive
compensation plan for Executive in and only in the year of such termination;

 
(the sum of paragraphs 5.2 (b) and (c) being collectively referred to as the
“Severance Payment”).  Subject to the provisions of paragraph 7.14, the
Severance Payment will be paid in equal installments over the 12 month period
immediately following termination of Executive's employment.  For the period
commencing on the date of Executive's termination of employment and ending on
the first anniversary of such termination, Company shall reimburse Executive for
premiums for COBRA coverage for Executive (and to the extent he has family
coverage, his family), provided that Executive elects such coverage.


 
5.3
(a)
In the event Executive becomes totally disabled or disabled such that he is
rendered unable to perform substantially all of his usual duties for Company,
and if such disability shall persist for a continuous period in excess of six
months, or an aggregate period in excess of six months in any one fiscal year,
Company shall have the right at any time after the end of such period during
continuance of Executive’s disability by the delivery of not less than 30 days’
prior written notice to Executive to terminate Executive’s employment under this
Agreement whereupon the applicable provisions of paragraph 5.4 below shall
apply.



 
(b)
For purposes of this Agreement, if Executive and Company shall disagree as to
whether Executive is totally disabled, or disabled such that he is rendered
unable to perform substantially all of his usual duties for Company as set forth
above, or as to the date at which time such total disability began, the decision
of a licensed medical practitioner, mutually agreed upon by the parties, shall
be binding as to both questions.  If the parties cannot agree as to the identity
of the licensed medical practitioner, Executive shall select a licensed medical
practitioner of his choice and the Company shall select a licensed medical
practitioner of its choice.  The two licensed medical practitioners so selected
shall select a third licensed medical practitioner, which third individual shall
resolve either or both of the questions referred to above and which resolution
shall be binding upon the parties.



 
5.4
If Executive’s employment with the Company is terminated on account of
Executive’s disability as provided for in paragraph 5.3 above or on account of
Executive’s death, then Executive



 
5

--------------------------------------------------------------------------------

 
Exhibit 10.3


(or Executive’s estate or personal representative, as applicable) shall only be
entitled to receive, and Company shall pay to Executive (or Executive’s estate
or personal representative, as applicable) the following amounts:
 
 
(a)
all unpaid Base Salary accrued incentive compensation, accrued vacation pay and
all unreimbursed expenses payable for all periods through the effective date of
termination (which shall be paid in the next regularly scheduled payroll date
following termination of Executive's employment); plus



 
(b)
a pro rata payout at Target under the incentive compensation plan for Executive
in and only in the year of such termination in an amount equal to the fraction,
the numerator of which is the number of calendar days from the beginning of the
year of such termination through the effective date of termination and the
denominator of which is 365, which amount shall be paid, subject to the
provisions of paragraph 7.14, in equal installments over the 12 month period
immediately following termination of Executive's employment); plus



 
(c)
the premiums on COBRA coverage (as described in paragraph 5.2) for the 12 month
period immediately following termination of Executive's employment.



 
5.5
If there is a “Change of Control” (as hereinafter defined) within the first 12
months of the Term, 50% of all outstanding options granted to Executive under
paragraph 4.(c) hereof will become fully vested and exercisable immediately
prior to a Change of Control.  Should a Change of Control occur during the Term,
but after the first 12 months of the Term, 100% of such options will become
fully vested immediately prior to a Change in Control.  Should there be a Change
of Control at any time during the Term, 100% of the restricted stock units
granted to Executive under paragraph 4.(d) hereof will become fully vested
immediately prior to a Change of Control.  “Change of Control” will mean any of
the following occurrences during the Term:



 
(i)
Hugh M. Hefner, the Hugh M. Hefner 1991 Trust or any trust established by Hugh
M. Hefner for estate planning purposes cease to hold over 50% of the combined
voting power of the then-outstanding securities entitled to vote generally in
the election of directors of the Company (“Voting Stock”); or



 
(ii)
except pursuant to a transaction described in the proviso to paragraph 5.5(iii)
or (iv), the liquidation or dissolution of the Company; or



 
(iii)
the Company is merged, consolidated or reorganized into or with another
corporation or other legal entity or per-



 
6

--------------------------------------------------------------------------------

 
Exhibit 10.3


son; provided, however, that no such merger, consolidation or reorganization
will constitute a Change in Control if as a result of such merger, consolidation
or reorganization not less than a majority of the combined voting power of the
then-outstanding securities of the surviving, resulting or ultimate parent
corporation, as the case may be, immediately after such transaction is held in
the aggregate by persons or other entities that held not less than a majority of
the combined voting power of the outstanding Voting Stock of the Company
immediately prior to such transaction; or
 
 
(iv)
the Company sells or otherwise transfers all or substantially all of its assets
to another corporation or other legal person or entity; provided, however, that
no such sale or transfer will constitute a Change in Control if as a result of
such sale or transfer not less than a majority of the combined voting power of
the then-outstanding securities of such corporation or other legal person, as
the case may be, immediately after such sale or transfer is held in the
aggregate by persons or other entities that held not less than a majority of the
combined voting power of the outstanding Voting Stock of the Company immediately
prior to such sale or transfer; or



 
(v)
the adoption by the Board of a resolution that, for purposes of this Agreement,
a Change in Control has occurred.



 
5.6
If Executive’s employment with Company is terminated for any reason, Company
will have no right of offset, nor will Executive be under any duty or obligation
to seek alternative or substitute employment at any time after the effective
date of such termination or otherwise mitigate any amounts payable by Company to
Executive.



 
5.7
Executive shall have the right to terminate his employment under this Agreement
and receive the Severance Payment by the delivery of written notice to Company
within 30 days after any of the events hereinbelow defined as Good Reason.  For
purposes hereof, “Good Reason” means that:



 
(i)
the Company has materially breached this Agreement and the Company has failed to
cure such breach after 30 days written notice from Executive; and



 
(ii)
there has occurred any material diminution or reduction in duties, Base Salary,
healthcare coverage (unless Company reimburses Executive for or provides
Executive with reasonably comparable healthcare coverage), title, authority or
responsibilities of Executive, whether in scope or nature.



 
7

--------------------------------------------------------------------------------

 
Exhibit 10.3


6.
Location of Executive’s Activities.  Executive’s place of business in the
performance of his duties and obligations under this Agreement shall be split
principally between the Employer’s places of business in California and
Illinois.  Executive will engage in such travel and spend such time in
California, Illinois and such other places as may be reasonably necessary or
appropriate in furtherance of his duties hereunder at the Employer’s
expense.  Executive will be entitled to fly business class on all domestic
flights and first class on international flights.  If the Board determines to
close its California office (in favor of maintaining its principal place of
business in Chicago, Illinois) Executive will relocate to Chicago, in which case
Executive and Company will negotiate relocation benefits in good faith.



7.
Miscellaneous.



 
7.1
Notices.  All notices, requests, demands, consents, and other communications
required or permitted to be given or made hereunder shall be in writing and
shall be deemed to have been duly given and received, (i) if delivered by hand,
the day it is so delivered, (ii) if mailed via the United States mail, certified
first class mail, postage prepaid, return receipt requested, five business days
after it is mailed, or (iii) if sent by a nationally recognized overnight
courier for next business day delivery, the business day after it is sent, to
the party to whom the same is so given or made, at the address of such party as
set forth at the head of this Agreement, which address may be changed by notice
to the other party hereto duly given as set forth herein, with copies delivered
as follows:

 
 
(a)
if to Executive:

 
At the last residential address known the Company


with a copy to:


Ziffren Brittenham LLP
1801 Century Park West
Los Angeles CA 90067
Attention:  Bryan Wolf and Jamie Afifi


 
(b)
if to the Company:



General Counsel
Playboy Enterprises, Inc.
680 North Lake Shore Drive
Chicago IL 60611
 
 
7.2
Governing Law; Jurisdiction.  This Agreement shall be governed by, and construed
and enforced in accordance with, the substantive and procedural laws of the
State of Illinois.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction



 
8

--------------------------------------------------------------------------------

 
Exhibit 10.3


of the state and federal courts located in Cook County, Illinois, and waives any
claim based upon forum non-conveniens.
 
 
7.3
Headings.  All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.



 
7.4
Counterparts.  This Agreement maybe executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.



 
7.5
Severability.  If any provision of this Agreement, or part thereof, is held to
be unenforceable, the remainder of such provision and this Agreement, as the
case may be, shall nevertheless remain in full force and effect.



 
7.6
Entire Agreement and Representation.  This Agreement contains the entire
agreement and understanding between Employee and Executive with respect to the
subject matter hereof.  This Agreement supersedes any prior agreement between
the parties relating to the subject matter hereof.  Except as otherwise provided
herein, this Agreement cannot be changed or terminated except by an instrument
in writing signed by the parties hereto.



 
7.7
Binding Effect.  This Agreement shall be binding upon, and inure to the benefit
of, each party’s successors, transferees, heirs and assigns.



 
7.8
Confidentiality; Disclosure of Information.



 
(a)
Executive recognizes and acknowledges that he will have access to Confidential
Information (as defined below) relating to the business or interests of Company
or of persons with whom Company may have business relationships.  Except as
permitted herein or as may be approved by Company from time to time, Executive
will not during the Employment Period or at any time thereafter, use or disclose
to any other person or entity, any Confidential Information of Company (except
as required by applicable law or in connection with performance of Executive’s
duties and responsibilities hereunder or to Executive’s legal and financial
advisors so long as such advisors agree to be bound by the terms and conditions
of this paragraph 7.8(a)).  Executive may disclose the existence of the
obligations under this paragraph 7.8(a) to future employers.  If Executive is
requested or becomes legally compelled to disclose any of the Confidential
Information, he, if permitted by applicable law, will give prompt notice of such
request or legal compulsion to Company.  Company may waive compliance with this
paragraph 7.8(a) or will provide Executive with legal counsel at no

 
 
9

--------------------------------------------------------------------------------

 
Exhibit 10.3


cost to Executive to seek an appropriate remedy; provided however Executive may
disclose any Confidential Information in the event notwithstanding all such
efforts of the Company and such legal counsel if compelled by court order to do
so.  The term “Confidential Information” means information relating to Company’s
business affairs, proprietary technology, trade secrets, patented processes,
research and development data, know-how, market studies and forecasts,
competitive analyses, pricing policies, executive lists, employment agreements
(other than this Employment Agreement), personnel policies, the substance of
agreements with customers, suppliers and others, marketing arrangements,
customer lists, commercial arrangements, or any other information relating to
Company’s business which is treated as confidential or proprietary by Company in
accordance with its policies.  Notwithstanding the immediately preceding
sentence, the provisions of this paragraph 7.8(a) shall not apply to any
information that (1) is in the public domain; (2) is or becomes available to the
public other than as a result of a disclosure by Executive in violation of this
paragraph 7.8(a); (3) was available to Executive on a non-confidential basis
prior to the date of this Employment Agreement; (4) was already lawfully in
Executive’s possession prior to the date of this Employment Agreement; or (5)
becomes available to Executive on a non-confidential basis from a source other
than Company (other than through a known breach of a confidentiality
obligation).  This obligation shall continue until such Confidential Information
becomes publicly available, other than pursuant to a breach of this paragraph
7.8(a) by the Executive, regardless of whether the Executive continues to be
employed by the Company.
 
 
(b)
It is further agreed and understood by and between the parties to this Agreement
that all “Company Materials,” which include, but are not limited to, computers,
computer software, computer disks, tapes, printouts, source, HTML and other
codes, flowcharts, schematics, designs, graphics, drawings, photographs, charts,
graphs, notebooks, customer lists, sound recordings, other tangible or
intangible manifestation of content, and all other documents whether printed,
typewritten, handwritten, electronic, or stored on computer disks, tapes, hard
drives, or any other tangible medium, as well as samples, prototypes, models,
products and the like shall be the exclusive property of Company and, upon
termination of Executive’s employment with Company, and/or upon the written
request of Company, all Company Materials, including copies thereof, as well as
all other Company property then in Executive’s possession or control, shall be
returned to and left with Company.

 
 
10

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
 
7.9
Copyright.



Executive acknowledges that all original works of authorship by Executive,
whether created alone or jointly with others, relating to the Executive’s
employment with the Company, and which are protectable by copyright, are “works
made for hire” within the meaning of the United States Copyright Act, 17 U.S.C.
§ 101, as amended, and the copyright of which shall be owned solely, completely
and exclusively by Company.  If any such work is considered to be a work not
included in the categories of work covered by the United States Copyright Act,
17 U.S.C. § 101, as amended, such work is hereby conveyed and transferred
completely and exclusively to Company.  Executive hereby irrevocably designates
counsel to Company as Executive’s agent and attorney-in-fact to do all lawful
acts necessary to apply for and obtain patents and copyrights and to enforce
Company’s rights under this section, provided that such counsel shall take any
such actions only after Executive has been requested in writing to do such acts
by Company and failed to promptly do so after a reasonable opportunity to review
and comment thereon.  Executive will be entitled to receive copies of any
documents executed by Company to enforce or evidence its rights under this
paragraph 7.9.  This paragraph 7.9 shall survive the termination of this
Agreement.  Any conveyance of copyright hereunder includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights.”



 
7.10
Indemnification.



Company recognizes that the activities within the scope of Executive’s
employment create the potential in some jurisdictions of civil or even criminal
actions being brought against Executive.  To the fullest extent permitted by
law, Company shall indemnify, defend, protect and hold Executive harmless from
and against all claims, demands, causes of action, actions, suits, costs,
damages, penalties, fines, liabilities, losses and expenses, whether civil or
criminal, including, without limitation, reasonable attorneys’ and consultant’s
fees and expenses arising out of or resulting from the performance of
Executive’s duties within the scope of Executive’s employment.  Company will
include Executive as a named insured on Company’s directors and officers, errors
and omission and general liability policies.


 
7.11
Non-Competition and Non-Solicitation.



Executive acknowledges that Company has invested substantial time, money and
resources in the development and retention of its Confidential Information
(including trade secrets), customers, accounts and business partners, and
further acknowledges that during the course of Executive’s employment with
Company, Executive will have access to Company’s Confidential Information
(including trade secrets), and will be introduced to
 
 
11

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
existing and prospective customers, vendors, cable operators, accounts and
business partners of Company.  Executive acknowledges and agrees that any and
all “goodwill” associated with any existing or prospective customer, vendor,
cable operator, account or business partner belongs exclusively to Company,
including, but not limited to, any goodwill created as a result or direct or
indirect contacts or relationships between Executive and any existing or
prospective customers, vendors, cable operators, accounts or business
partners.  Additionally, the parties acknowledge and agree that Executive
possesses skills that are special, unique or extraordinary and that the value of
Company depends upon his use of such skills on its behalf.

 
In recognition of this, Executive covenants and agrees that:


 
(a)
During Executive’s employment with Company, Executive may not, without prior
written consent of Company (whether as an executive, agent, servant, owner,
partner, consultant, independent contractor, representative, stockholder, or in
any other capacity whatsoever) perform any work directly competitive in any way
to the business of Company or a planned business of which Executive is aware.



 
(b)
During Executive’s employment with Company and for one year thereafter,
Executive may not directly or indirectly entice, solicit or encourage any
Company employee to leave the employ of the Company or any independent
contractor to sever its engagement with Company, absent prior written consent
from Company.



 
(c)
During Executive’s employment with Company and for one year thereafter,
Executive may not, directly or indirectly, entice, solicit or encourage any
customer or prospective customer of Company to cease doing business with
Company, reduce its relationship with Company or refrain from establishing or
expanding a relationship with Company.



 
7.12
Non-Disparagement; Non-Disclosure.



 
(a)
Executive and Company hereby agree that during the Employment Period and all
times thereafter, neither Executive nor Company will make any public statement,
or engage in any conduct, that is disparaging to the other party or, in the case
of Company, to any of its executives, officers, directors, or shareholders,
including, but not limited to, any statement that disparages the products,
services, finances, financial condition, capabilities or any other aspect of the
business of Company and the capabilities of Executive.  Notwithstanding any term
to the contrary herein, neither Executive nor Company shall be in



 
12

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
breach of this paragraph 7.12 for the making of any truthful statements under
oath or in a judicial or other proceeding.
 
 
(b)
Executive will not directly or indirectly be the source of disclosing, by
publishing or by granting interviews, of any Confidential Information (which is
known to Executive to be confidential) concerning the personal, social or
business activities of Company, its affiliates or the executives and principals
and the officers, directors, agents and Executives of all the foregoing during
or at any time after the termination of Executive’s employment, subject to the
exceptions specified in section 7.8(a) (1) – (5).  In addition, Executive agrees
that without Company’s express written approval in each case, Executive will
not:



 
i.
write, be the source of or contribute to any articles, stories, books,
screenplays or any other communication or publicity of any kind (written or
otherwise) or deliver lectures in any way regarding or concerning the
Confidential Information, or



 
ii.
grant any interviews regarding or concerning the Confidential Information during
or at any time after the termination of his employment.



 
7.13
Company Authority.  The execution, delivery and performance of this Agreement by
the Company has been duly authorized by all necessary corporate action of the
Company and this Agreement constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.



 
7.14
Code Section 409A Compliance.  The intent of the parties to this Agreement is
that payments and benefits paid or provided hereunder be exempt from or comply
with Section 409A of the Code, as amended and the regulations and guidance
promulgated thereunder (together, “Section 409A”) and that this Agreement shall
be interpreted and administered in accordance with such
intention.  Notwithstanding anything herein to the contrary, if at the time of
Executive's termination of employment with Company, Executive is a “specified
employee” as defined in Section 409A and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the commencement of such payments or benefits hereunder
shall be delayed until the date that is six (6) months and one day following
Executive’s termination of employment with  Company; provided that, to the
extent necessary to comply with the requirements of IRS Notice 2016-6, in no
event shall a payment described in this sentence be paid prior to the date which
is eighteen (18) months and one day following [IN-



 
13

--------------------------------------------------------------------------------

 
Exhibit 10.3
 
SERT DATE OF AMENDMENT].  For purposes of any payments and benefits which are
(i) subject to Section 409A and (ii) payable due to a termination of Executive's
employment, Executive shall not be considered to have terminated employment with
Company until Executive incurs a “separation from service” from Company within
the meaning of Section 409A.  Each amount to be paid or benefit to be provided
under this Agreement shall be construed as a separate identified payment for
purposes of Section 409A of the Code, and any payments described in this
Agreement that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise.  To the extent required to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year.

 
 
IN WITNESS WHEREOF, the parties hereto have executed this amended and restated
Employment Agreement.




PLAYBOY ENTERPRISES, INC.
                   
By
/s/ Howard Shapiro   Howard Shapiro       Date:  
9/29
, 2010  
Title
Executive Vice President                    
/s/ Scott N. Flanders
SCOTT FLANDERS
Date:  
Sept 29
, 2010
 

 
 
14

--------------------------------------------------------------------------------